                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           JONATHAN I. GUZMAN,
                                  11                                                     Case No. 18-05015 EJD (PR)
                                                         Petitioner,
                                  12                                                     ORDER DENYING PETITION FOR
Northern District of California




                                                  v.
 United States District Court




                                                                                         WRIT OF HABEAS CORPUS;
                                  13                                                     DENYING CERTIFICATE OF
                                                                                         APPEALABILITY; DIRECTIONS
                                  14       JIM ROBERTSON, Warden,                        TO CLERK
                                  15                     Respondent.
                                  16

                                  17

                                  18            Petitioner filed a pro se petition for a writ of habeas corpus under 28 U.S.C. § 2254
                                  19   challenging his state conviction. (Docket No. 1.) Finding the petition stated cognizable
                                  20   claims, the Court ordered Respondent to show cause why the writ should not be granted.1
                                  21   (Docket No. 5.) Respondent filed an answer on the merits. (Docket No. 10.) Petitioner
                                  22   did not file a traverse although given an opportunity to do so. For the reasons set forth
                                  23   below, the Petition for a Writ of Habeas Corpus is DENIED.
                                  24

                                  25                                        I. BACKGROUND

                                  26            Petitioner was found guilty by a jury in Santa Clara County Superior Court of first

                                  27

                                  28   1
                                           The matter was reassigned to this Court on December 4, 2018. (Docket No. 8.)
                                   1   degree murder, (Cal. Pen. Code §§ 187, 189); the jury also found true allegations that he
                                   2   personally and intentionally discharged a firearm causing death, (Cal. Pen. Code §
                                   3   12022.53(d)), and that he committed the offense for the benefit of a criminal street gang,
                                   4   (Cal. Penal Code § 186.22(b)(1)(C)). (Ans. Ex. 1, Volume 3 Clerk’s Transcript (3 CT) at
                                   5   553, 555-557, 560.2)
                                   6          The trial court sentenced Petitioner to 25 years to life for first degree murder and 25
                                   7   years to life for the firearm enhancement, for a total of 50 years to life in prison. (3 CT
                                   8   589-592; Ex. 2, Volume 7 of Reporter’s Transcript (7 RT) at 1497.) An additional ten
                                   9   years for the gang enhancement was stayed. (Id.)
                                  10          On April 14, 2015, the California Court of Appeal initially affirmed the judgment of
                                  11   conviction. (Docket No. 1-2 at 147-156.3) Petitioner sought review on the two issues
                                  12   raised in this action: (1) whether there was sufficient evidence to support the gang
Northern District of California
 United States District Court




                                  13   enhancement; and (2) whether his sentence constituted cruel and unusual punishment.
                                  14   (Docket No. 1.) The California Supreme Court granted review on the cruel and unusual
                                  15   punishment issue and deferred the case until resolution of other pending cases raising the
                                  16   same issue. (Ex. 3, appellate court docket sheet.) The California Supreme Court
                                  17   ultimately remanded the case to the appellate court for consideration in light of its decision
                                  18   in People v. Franklin, 63 Cal.4th 261, 283-284 (2016). (Ex. 3; Docket No. 1-2 at 89.)
                                  19          On remand, Petitioner filed a supplemental brief conceding that he did not need to
                                  20   be resentenced. (Docket No. 1-2 at 166.) On April 18, 2017, the California Court of
                                  21   Appeal issued a new opinion rejecting the gang enhancement issue, finding the cruel and
                                  22   unusual punishment issue moot in light of new state legislation, and remanding the case to
                                  23   the trial court for a determination of whether Petitioner was afforded sufficient opportunity
                                  24   to make a record of information relevant to his eventual youth offender parole hearing.
                                  25
                                       2
                                  26    All references herein to exhibits are to the exhibits submitted by Respondent in support
                                       of the answer, unless otherwise indicated. (Docket Nos. 11-1 through 11-4.)
                                  27   3
                                        The California Court of Appeal’s opinions on appeal (initial appeal and on remand) were
                                  28   attached to the petition for writ of habeas corpus. (Docket No. 1-2 at 147-156, Docket No.
                                       1-2 at 171-181, respectively.)
                                                                                      2
                                   1   (Docket No. 1-2 at 88.) Petitioner again sought review on the gang enhancement issue.
                                   2   (Docket No. 1-2 at 69.) On June 28, 2017, the California Supreme Court summarily
                                   3   denied review. (Ex. 3 at 5.)
                                   4         Petitioner filed the instant habeas petition on August 16, 2018.

                                   5

                                   6                                  II. STATEMENT OF FACTS

                                   7         The following facts are taken from the opinion of the California Court of Appeal on
                                   8   direct appeal after remand:
                                   9
                                             The Shooting
                                  10
                                                     At approximately 5:00 p.m. on January 21, 2011, Hugo Gutierrez
                                  11         rode a bicycle on Capitol Expressway in San Jose. Defendant, who was
                                  12         also riding a bicycle, followed Gutierrez. Defendant pointed a gun at
Northern District of California




                                             Gutierrez and fired. Gutierrez got off his bicycle, ran toward a restaurant,
 United States District Court




                                  13         and fell down outside the restaurant. Defendant jumped off his bicycle and
                                             walked toward Gutierrez. Gutierrez attempted to stand up, but he lost his
                                  14
                                             footing. Gutierrez put up his hands in an effort to shield himself, and he
                                  15         screamed for help. Defendant began “rapidly firing” the gun at Gutierrez.
                                             Gutierrez was “just lying there” on the ground, and defendant fired multiple
                                  16         shots at him. Defendant then jumped on his bicycle and rode away.
                                  17
                                                    Gutierrez suffered gunshot wounds on his chest, abdomen, arms, and
                                  18         legs. One of the bullets struck Gutierrez’s heart, and it killed him.
                                  19
                                             Gang Evidence
                                  20
                                                    At the time of the shooting, defendant was a member of Kollmar
                                  21         Vago Trece (hereafter “KVT”), a Sureño street gang. Gutierrez was a
                                  22         member of Just Busting Funk (hereafter “JBF”), a Norteño street gang.
                                             There is a longstanding rivalry between Sureño gangs and Norteño gangs.
                                  23
                                                    Gang Detective Carlos Garcia testified as an expert in “Hispanic
                                  24
                                             criminal street gangs, specifically KVT.” His expertise was based on the
                                  25         following: academic training regarding criminal street gangs; four and a
                                             half years of patrolling the streets of San Jose, including gang areas; contact
                                  26         and conversations with 250 gang members and affiliates, including KVT
                                  27         members; regular conversations with gang detectives and homicide
                                             detectives, including conversations regarding the operations of KVT; and
                                  28         conversations with agents from other law enforcement agencies.
                                                                                    3
                                   1
                                                      Detective Garcia opined that, as of January 21, 2011, the primary
                                   2          activities of KVT were assaults with deadly weapons and firearms
                                              possession as prohibited by former section 12025. He explained that KVT
                                   3          members engaged in those activities “regularly” and on a “consistent
                                   4          basis,” not just occasionally. His opinion regarding the primary activities
                                              of KVT was based on conversations with gang members, conversations
                                   5          with other law enforcement officials, and prior police documentation.
                                   6
                                                     Detective Garcia described prior crimes committed by KVT
                                   7          members. On July 15, 2010, two KVT members were in a car, and they
                                              possessed a sawed-off shotgun and shotgun ammunition. A KVT member
                                   8          committed assault with a deadly weapon, a stabbing with a knife, on
                                   9          November 20, 2008. Detective Garcia explained that “violence is very
                                              important in the gang world,” that gang members “must show a reputation
                                  10          of being violent and powerful,” and that gangs gain power and respect
                                              through violence.
                                  11

                                  12                  Detective Garcia opined that defendant killed Gutierrez for the
Northern District of California




                                              benefit of KVT. He explained that Gutierrez was a Norteño gang member,
 United States District Court




                                  13          and he was riding his bicycle in KVT territory. Gutierrez’s conduct was the
                                  14          “ultimate form of disrespect in gang culture.” Gang members retaliate
                                              against such disrespect with “public acts of violence.” Defendant’s “very
                                  15          public” act of violence increased KVT’s power and influence because it
                                              showed that KVT members would “do whatever is necessary” to protect
                                  16
                                              their territory.
                                  17

                                  18   People v. Guzman, No. H039286, slip op. at 2-4 (Cal. Ct. App. Apr. 18, 2017) (Docket No.

                                  19   1-2 at 171-181) (hereinafter “Op.”).

                                  20
                                                                           III. DISCUSSION
                                  21
                                       A.     Standard of Review
                                  22
                                              This Court may entertain a petition for a writ of habeas corpus “in behalf of a
                                  23
                                       person in custody pursuant to the judgment of a State court only on the ground that he is in
                                  24
                                       custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.
                                  25
                                       § 2254(a); Rose v. Hodges, 423 U.S. 19, 21 (1975). The writ may not be granted with
                                  26
                                       respect to any claim that was adjudicated on the merits in state court unless the state
                                  27
                                       court’s adjudication of the claim: “(1) resulted in a decision that was contrary to, or
                                  28
                                                                                     4
                                   1   involved an unreasonable application of, clearly established Federal law, as determined by

                                   2   the Supreme Court of the United States; or (2) resulted in a decision that was based on an

                                   3   unreasonable determination of the facts in light of the evidence presented in the State court

                                   4   proceeding.” 28 U.S.C. § 2254(d).

                                   5          “Under the ‘contrary to’ clause, a federal habeas court may grant the writ if the state

                                   6   court arrives at a conclusion opposite to that reached by [the Supreme] Court on a question

                                   7   of law or if the state court decides a case differently than [the] Court has on a set of

                                   8   materially indistinguishable facts.” Williams v. Taylor, 529 U.S. 362, 412-13 (2000).

                                   9   “Under the ‘unreasonable application’ clause, a federal habeas court may grant the writ if

                                  10   the state court identifies the correct governing legal principle from [the Supreme Court’s]

                                  11   decisions but unreasonably applies that principle to the facts of the prisoner’s case.” Id. at

                                  12   413.
Northern District of California
 United States District Court




                                  13          “[A] federal habeas court may not issue the writ simply because that court

                                  14   concludes in its independent judgment that the relevant state-court decision applied clearly

                                  15   established federal law erroneously or incorrectly”; rather, that application must also be

                                  16   unreasonable. Id. at 411. A federal habeas court making the “unreasonable application”

                                  17   inquiry should ask whether the state court’s application of clearly established federal law

                                  18   was “objectively unreasonable.” Id. at 409. Furthermore, the federal habeas court must

                                  19   presume correct any determination of a factual issue made by a state court unless the

                                  20   petitioner rebuts the presumption of correctness by clear and convincing evidence. 28

                                  21   U.S.C. § 2254(e)(1).

                                  22          The only definitive source of clearly established federal law under 28 U.S.C. §

                                  23   2254(d) is in the holdings (as opposed to the dicta) of the Supreme Court as of the time of

                                  24   the state court decision. Id. at 412; Clark v. Murphy, 331 F.3d 1062, 1069 (9th Cir. 2003).

                                  25   While circuit law may be “persuasive authority” for purposes of determining whether a

                                  26   state court decision is an unreasonable application of Supreme Court precedent, only the

                                  27   Supreme Court’s holdings are binding on the state courts and only those holdings need be

                                  28   “reasonably” applied. Id.
                                                                                      5
                                   1          Here, as noted above, the California Supreme Court summarily denied Petitioner’s

                                   2   petition for review. See supra at 2; (Ex. 3). The California Court of Appeal, in its opinion

                                   3   on direct review on remand, addressed all the claims raised in the instant petition. (Docket

                                   4   No. 1-2 at 171-181.) The Court of Appeal thus was the highest court to have reviewed

                                   5   those claims in a reasoned decision, and it is the Court of Appeal’s decision that this Court

                                   6   reviews herein. See Wilson v. Sellers, 138 S. Ct. 1188, 1192-93 (2018); Barker v.

                                   7   Fleming, 423 F.3d 1085, 1091-92 (9th Cir. 2005); Cannedy v. Adams, 706 F.3d 1148,

                                   8   1156 (9th Cir. 2013).

                                   9   B.     Claims and Analysis

                                  10          Petitioner raises the following grounds for federal habeas relief: (1) there was
                                  11   insufficient evidence to support the gang enhancement; and (2) his sentence constitutes
                                  12   cruel and unusual punishment. (Docket No. 1 at 5.)
Northern District of California
 United States District Court




                                  13          1.     Insufficient Evidence
                                  14          Petitioner claims there was insufficient evidence to support the gang enhancement

                                  15   under Cal. Penal Code § 186.22. (Pet. at 5, 9.) Specifically, Petitioner challenges whether

                                  16   there was sufficient evidence that KVT members consistently committed crimes for

                                  17   purposes of the “primary activities” element of the enhancement. (Id.)

                                  18          The state appellate court rejected this claim on direct appeal:

                                  19
                                                      In order to prove the gang enhancement, the prosecution had to
                                  20          present substantial evidence establishing that KVT was a “criminal street
                                              gang.” (§ 186.22, subd. (b)(1); People v. Vy (2004) 122 Cal.App.4th 1209,
                                  21          1221 (Vy).) Section 186.22 defines that term as “any ongoing organization,
                                  22          association, or group of three or more persons, whether formal or informal,
                                              having as one of its primary activities the commission of one or more of the
                                  23          criminal acts enumerated in paragraphs (1) to (25), inclusive, or (31) to
                                              (33), inclusive, of subdivision (e), having a common name or common
                                  24
                                              identifying sign or symbol, and whose members individually or collectively
                                  25          engage in or have engaged in a pattern of criminal activity.” (§ 186.22,
                                              subd. (f).) “Therefore, the ‘criminal street gang’ component of a gang
                                  26          enhancement requires proof of three essential elements: (1) that there be an
                                  27          ‘ongoing’ association involving three or more participants, having a
                                              ‘common name or common identifying sign or symbol’; (2) that the group
                                  28          has as one of its ‘primary activities’ the commission of one or more
                                                                                     6
                                       specified crimes; and (3) the group’s members either separately or as a
                                   1
                                       group ‘have engaged in a pattern of criminal gang activity.’” (Vy, supra,
                                   2   122 Cal.App.4th at p. 1222.)
                                   3          Here, Detective Garcia opined that the primary activities of KTV
                                   4   were assaults with deadly weapons and firearms possession in violation of
                                       former section 12025. Defendant does not dispute that those offenses are
                                   5   qualifying crimes enumerated in section 186.22, subdivision (e). Rather, he
                                       contends that there was insufficient evidence that KVT members
                                   6
                                       consistently committed those crimes.
                                   7
                                               “The phrase ‘primary activities,’ as used in the gang statute, implies
                                   8   that the commission of one or more of the statutorily enumerated crimes is
                                   9   one of the group’s ‘chief’ or ‘principal’ occupations. [Citation.] That
                                       definition would necessarily exclude the occasional commission of those
                                  10   crimes by the group’s members.” (People v. Sengpadychith (2001) 26
                                       Cal.4th 316, 323.) “Sufficient proof of the gang’s primary activities might
                                  11
                                       consist of evidence that the group’s members consistently and repeatedly
                                  12   have committed criminal activity listed in the gang statute. Also sufficient
Northern District of California




                                       might be expert testimony….” (Id. at p. 324, italics in original.)
 United States District Court




                                  13   “[E]vidence of either past or present criminal acts listed in subdivision (e)
                                  14   of section 186.22 is admissible to establish the statutorily required primary
                                       activities of the alleged criminal street gang.” (Id. at p. 323.) The jury may
                                  15   “consider the circumstances of the charged crimes on the issue of the
                                       group’s primary activities.” (Id. at p. 320.)
                                  16

                                  17          Contrary to defendant’s assertion, the prosecution presented
                                       substantial evidence in support of the primary activities element of the gang
                                  18   enhancement. Detective Garcia opined that KVT members committed
                                  19   assaults with deadly weapons and committed firearms possession in
                                       violation of former section 12025 “regularly” and “on a consistent basis.”
                                  20   He had an adequate basis upon which to base his opinion: his opinion was
                                       based on conversations with KVT members and members of other gangs,
                                  21
                                       regular conversations with other law enforcement officials, and police
                                  22   documentation of KVT activities. (See Vy, supra, 122 Cal.App.4th at p.
                                       1223, fn. 9 [a gang expert may give opinion testimony that is based upon
                                  23   hearsay, including conversations with gang members and information the
                                  24
                                       expert has learned from colleagues and law enforcement agencies].)
                                       Detective Garcia’s opinion testimony was sufficient to establish the
                                  25   primary activities element of the gang enhancement. Other evidence,
                                       however, bolstered his opinion. The prosecution presented evidence of
                                  26   crimes committed by KVT members between 2008 and 2011: a stabbing in
                                  27   2008, possession of a sawed-off shotgun in 2010, and defendant’s use of a
                                       gun to kill Gutierrez in 2011. Detective Garcia also testified that “violence
                                  28   is very important in the gang world,” and he explained that gang members
                                                                              7
                                              must engage in violence in order to gain power and respect. The evidence
                                   1
                                              of KVT’s crimes between 2008 and 2011, combined with Detective
                                   2          Garcia’s testimony regarding the importance and necessity of violence in
                                              gang culture, strongly suggested that KVT members consistently and
                                   3          repeatedly committed assaults with deadly weapons and possessed firearms
                                   4          in violation of former section 12025. Accordingly, based on the totality of
                                              the foregoing evidence, we conclude that there was sufficient evidence to
                                   5          support the primary activities element of the gang enhancement. (See
                                              People v. Martinez (2008) 158 Cal.App.4th 1324, 1330 [sufficient evidence
                                   6
                                              established the primary activities enumerated in section 186.22 and the
                                   7          charged offense was consistent with the expert’s testimony].)
                                   8                 Defendant asserts that there was insufficient evidence to support the
                                   9          primary activities element because Detective Garcia “offered no evidence
                                              of the number” of times KVT members committed assaults with deadly
                                  10          weapons and possessed firearms in violation of former section 12025.
                                              Defendant emphasizes that Detective Garcia did not provide “meaningful
                                  11
                                              numbers that would allow the jury to reach an informed conclusion.”
                                  12          Defendant’s argument is unconvincing. Defendant concedes that no
Northern District of California




                                              authority requires an expert to state the specific number of times a gang has
 United States District Court




                                  13          engaged in its primary activity. Moreover, although it might have been
                                  14          helpful to the jury if Detective Garcia had provided specific numbers, we
                                              cannot conclude that [] such testimony was necessary here. As explained
                                  15          above, we believe that the totality of the evidence provided an adequate
                                              basis for the jury to conclude that KVT members consistently and
                                  16
                                              repeatedly committed assaults with deadly weapons and possessed firearms
                                  17          in violation of former section 12025. We therefore must conclude that
                                              sufficient evidence supported the primary activities element of the gang
                                  18          enhancement.
                                  19   (Op. at 5-7.)
                                  20          The Due Process Clause “protects the accused against conviction except upon proof
                                  21   beyond a reasonable doubt of every fact necessary to constitute the crime with which he is
                                  22   charged.” In re Winship, 397 U.S. 358, 364 (1970). The Supreme Court has emphasized
                                  23   that sufficiency of the evidence types of “claims face a high bar in federal habeas
                                  24   proceedings . . .” Coleman v. Johnson, 566 U.S. 650, 651 (2012) (per curiam) (finding that
                                  25   the Third Circuit “unduly impinged on the jury’s role as factfinder” and failed to apply the
                                  26   deferential standard of Jackson [v. Virginia, 443 U.S. 307, 321 (1979)] when it engaged in
                                  27   “fine-grained factual parsing” to find that the evidence was insufficient to support
                                  28   petitioner’s conviction). A federal court reviewing collaterally a state court conviction
                                                                                     8
                                   1   does not determine whether it is satisfied that the evidence established guilt beyond a

                                   2   reasonable doubt. Payne v. Borg, 982 F.2d 335, 338 (9th Cir. 1992); see, e.g., Coleman,

                                   3   566 U.S. at 656 (“the only question under Jackson is whether [the jury’s finding of guilt]

                                   4   was so insupportable as to fall below the threshold of bare rationality”). The federal court

                                   5   “determines only whether, ‘after viewing the evidence in the light most favorable to the

                                   6   prosecution, any rational trier of fact could have found the essential elements of the crime

                                   7   beyond a reasonable doubt.’” Payne, 982 F.2d at 338 (quoting Jackson, 443 U.S. at 319).

                                   8   Only if no rational trier of fact could have found proof of guilt beyond a reasonable doubt,

                                   9   has there been a due process violation. Jackson, 443 U.S. at 324; Payne, 982 F.2d at 338;

                                  10   Miller v. Stagner, 757 F.2d 988, 992-93 (9th Cir.), amended, 768 F.2d 1090 (9th Cir.

                                  11   1985), cert. denied, 475 U.S. 1048, and cert. denied, 475 U.S. 1049 (1986); Bashor v.

                                  12   Risley, 730 F.2d 1228, 1239 (9th Cir.), cert. denied, 469 U.S. 838 (1984).
Northern District of California
 United States District Court




                                  13          The state appellate court’s rejection of this claim was not unreasonable. It first
                                  14   reviewed the three elements necessary for proving the gang enhancement under Penal
                                  15   Code section 186.22. See supra at 6. Then it reviewed the definition of “primary
                                  16   activities” under state law and what type of evidence would be sufficient to establish
                                  17   primary activities, which included expert testimony. Id. at 7. Lastly, the state court
                                  18   reviewed the evidence in support of the primary activities element: the prosecution’s
                                  19   expert witness opined that KVT members committed qualifying crimes “regularly” and
                                  20   “on a consistent basis”; the expert’s opinion was credible because it was based on
                                  21   conversations with KVT members, members of other gangs, and with other law
                                  22   enforcement officials, as well as police documentation of KVT activities; the expert also
                                  23   testified that “violence is very important in the gang world” in order for gangs to gain
                                  24   power and respect; and lastly, the expert’s testimony was bolstered by evidence of other
                                  25   crimes involving assaults with deadly weapons and possession of firearms committed by
                                  26   KVT members between 2008 and 2011. Id. Viewing the evidence in the light most
                                  27   favorable to Respondent, it was reasonable for the state appellate court to conclude that,
                                  28   “based on the totality of the foregoing evidence,” there was sufficient evidence to support
                                                                                     9
                                   1   the primary activities element of the gang enhancement. Id. at 8. Furthermore, it matters
                                   2   not that the prosecution’s expert witness did not present “meaningful numbers that would
                                   3   allow the jury to reach an informed conclusion.” Id. This Court need only determine
                                   4   whether any rational trier of fact could have found the essential elements of the crime
                                   5   beyond a reasonable doubt. See Payne, 982 F.2d at 338. On this record and weight of
                                   6   evidence, the Court is not persuaded that no rational trier of fact could have found proof of
                                   7   guilt beyond a reasonable doubt to establish a due process violation. See Jackson, 443
                                   8   U.S. at 324. Accordingly, the state courts’ rejection of this claim was not contrary to, or
                                   9   involved an unreasonable application of, Supreme Court precedent, nor was it based on an
                                  10   unreasonable determination of the facts in light of the evidence presented. 28 U.S.C. §
                                  11   2254(d)(1). Petitioner is not entitled to habeas relief on this claim.
                                  12          2.     Cruel and Unusual Punishment
Northern District of California
 United States District Court




                                  13          Petitioner’s second claim is that his sentence of 50 years to life constitutes cruel and

                                  14   unusual punishment in violation of the Eighth Amendment. (Pet. at 5.) Respondent

                                  15   asserts that although Petitioner fairly presented the Eighth Amendment issue in his first

                                  16   petition for review to the California Supreme Court, which granted review and remanded

                                  17   the case to the appellate court for consideration in light of Franklin, (Op. at 7-10), he did

                                  18   not re-raise the issue in his second petition for review after the appellate court issued its

                                  19   second opinion. (Ans. at 7, fn. 7.) While it is somewhat unclear whether the claim is

                                  20   exhausted, Respondent asserts that it clearly may be denied as meritless for the reasons

                                  21   explained in their answer. (Id., citing 28 U.S.C. § 2254(b)(2).) Petitioner has filed no

                                  22   traverse in response.

                                  23          As discussed by the state appellate court, the Supreme Court held in Miller v.

                                  24   Alabama, 567 U.S. 460, 465 (2012), that a mandatory sentence of life without possibility

                                  25   of parole for those under the age of 18 at the time of the crime violates the Eighth

                                  26   Amendment’s constitutional prohibition on cruel and unusual punishment. (Op. at 8.) In

                                  27   response to Miller, the California Legislature passed new legislation, including Cal. Penal

                                  28   Code § 3051, which requires the Board of Parole Hearings to conduct a youth offender
                                                                                      10
                                   1   parole hearing during the 15th, 20th, or 25th year of a juvenile offender’s incarceration, at

                                   2   which the juvenile’s diminished culpability due to youth shall be given great weight. (Id.)

                                   3   Accordingly, in People v. Franklin, 63 Cal.4th at 276-277, the California Supreme Court

                                   4   held that the new laws rendered moot any claim that a lengthy sentence for a juvenile

                                   5   violates Miller. (Op. at 8-9.) On remand, the state appellate court in Petitioner’s case

                                   6   followed Franklin in finding the cruel and unusual punishment claim moot and remanded

                                   7   the case to the trial court to ensure that Petitioner was afforded sufficient opportunity to

                                   8   make a record of information relevant to his eventual youth offender parole hearing. (Id.

                                   9   at 9-10.)

                                  10          Respondent first asserts that habeas relief is unavailable because the Supreme Court
                                  11   has not clearly established that a juvenile sentence other than life without the possibility of
                                  12   parole violates the Eighth Amendment. (Ans. at 8.) The Court agrees. The Supreme
Northern District of California
 United States District Court




                                  13   Court’s holding in Miller was narrow, and specifically found that only “mandatory life-
                                  14   without-parole sentences for juveniles violate the Eighth Amendment.” 567 U.S. at 464
                                  15   (emphasis added). Therefore, as Respondent asserts, for this Court to find that Petitioner’s
                                  16   sentence of 50 years to life is the “functional equivalent of an LWOP sentence” as
                                  17   Petitioner contends, (Ex. 3 at 36), would amount to an extension of clearly established law
                                  18   in Miller, which is unavailable under 28 U.S.C. § 2254(d). See Yarborough v. Alvarado,
                                  19   541 U.S. 652, 666 (2004) (“if a habeas court must extend a rationale before it can apply to
                                  20   the facts at hand then the rationale cannot be clearly established at the time of the state-
                                  21   court decision…. Section 2254(d)(1) would be undermined if habeas courts introduced
                                  22   rules not clearly established under the guise of extension to existing law.”) This
                                  23   conclusion is consistent with the Ninth Circuit’s reasoning in Demirdjian v. Gipson, 832
                                  24   F.3d 1060 (9th Cir. 2016), which rejected a claim that two consecutive terms of 25 years to
                                  25   life violates Miller because the sentence was the functional equivalent of mandatory life-
                                  26   without-parole sentence. Rather, the Ninth Circuit determined that there was a reasonable
                                  27   argument that petitioner’s sentence, which was not a life-without-parole sentence, was not
                                  28   contrary to Miller because it still allowed for the possibility of parole. Id. at 1076-77.
                                                                                     11
                                   1          Secondly, the state appellate court reasonably determined that this claim was
                                   2   rendered moot since the passage of § 3051 effectively converted Petitioner’s life sentence
                                   3   to one with the possibility of parole. Since Demirdjian,4 the Ninth Circuit has specifically
                                   4   recognized that states may remedy a Miller violation with legislation permitting a juvenile
                                   5   offender to be considered for parole, and that § 3051(b)(4) “effectively moots a Miller
                                   6   claim by converting a juvenile’s LWOP sentence into one for life with the possibility of
                                   7   parole after 25 years.” Bunn v. Lopez, 740 Fed.Appx. 145, 147 (9th Cir. 2018). Indeed,
                                   8   Petitioner conceded in his post-Franklin brief that resentencing was unnecessary in light of
                                   9   the new California laws. (Docket No. 1-2 at 166.)
                                  10          Based on the foregoing, the state court’s rejection of this Eighth Amendment claim

                                  11   as moot was not contrary to, or an unreasonable application of, clearly established

                                  12   Supreme Court precedent, nor was it based on an unreasonable determination of the facts
Northern District of California
 United States District Court




                                  13   in light of the evidence presented. 28 U.S.C. § 2254(d). Petitioner is not entitled to federal

                                  14   habeas relief on this claim.

                                  15

                                  16                                       IV. CONCLUSION

                                  17          After a careful review of the record and pertinent law, the Court concludes that the

                                  18   Petition for a Writ of Habeas Corpus must be DENIED.

                                  19          Further, a Certificate of Appealability is DENIED. See Rule 11(a) of the Rules

                                  20   Governing Section 2254 Cases. Petitioner has not made “a substantial showing of the

                                  21   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Nor has Petitioner demonstrated

                                  22   that “reasonable jurists would find the district court’s assessment of the constitutional

                                  23   claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Petitioner may

                                  24   not appeal the denial of a Certificate of Appealability in this Court but may seek a

                                  25

                                  26

                                  27   4
                                        In Demirdjian, the appellate court noted the recent enactment of § 3051 but found that
                                  28   because the new authority would not change its holding, the court would neither rely on it
                                       nor decide whether § 2254(d)(1) permits it to do so. 832 F.3d at 1077, fn. 13.
                                                                                     12
                                   1   certificate from the Court of Appeals under Rule 22 of the Federal Rules of Appellate

                                   2   Procedure. See Rule 11(a) of the Rules Governing Section 2254 Cases.

                                   3             The Clerk shall terminate any pending motions, enter judgment in favor of

                                   4   Respondent, and close the file.

                                   5             IT IS SO ORDERED.
                                   6   Dated:        10/31/2019                                ________________________
                                                                                               EDWARD J. DAVILA
                                   7                                                           United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Denying Petition for Writ of Habeas Corpus
                                       P:\PRO-SE\EJD\HC.18\05015Guzman_denyHC
                                  26

                                  27

                                  28
                                                                                          13
